     Case 3:17-cv-01154-LAB-AGS Document 223 Filed 05/15/20 PageID.6567 Page 1 of 2



 1    Joseph T. Kutyla, Esq.
      Law Office of Joseph T. Kutyla
 2    10620 Treena Street, #230
      San Diego, CA 92131
 3    jtklaw@outlook.com
 4    Attorneys for Defendant Dale Weidenthaler
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10    MICHELLE MORIARTY, an individual, )           No. 17-cv-01154-LAB(AGS)
      as Successor in Interest to the Estate of )
11    HERON MORIARTY and as Guardian Ad )           DEFENDANT DALE
      Litem to ALEXANDRIA MORIARTY, )               WEIDENTHALER’S JOINDER TO
12    ELIJAH MORIARTY, and ETERNITY )               THE OPPOSITION OF COUNTY OF
      MORIARTY,                                 )   SAN DIEGO TO PLAINTIFF’S
13                                              )   MOTION IN LIMINE TO EXCLUDE
            v.                                  )   EVIDENCE REGARDING MICHELLE
14                                              )   MORIARTY’S MARRIAGE AND
      COUNTY OF SAN DIEGO, DR.                  )   DATING
15    ALFRED JOSHUA, individually, and          )
      DOES 1 through 10, Inclusive,             )   DATE: JUNE 12, 2020
16                                              )
                  Defendants.                   )   TIME: 9:00 A.M.
17                                              )
18                                                  HONORABLE LARRY BURNS
19
20
21
22          COMES NOW, Defendant, DALE WEIDENTHALER and hereby joins opposition
23    of Defendant COUNTY OF SAN DIEGO (DOC.217) TO PLAINTIFF’S MOTION IN
24
      LIMINE TO EXCLUDE EVIDENCE MICHELLE MORIARTY’S MARRIAGE AND
25
26    DATING (Doc. 183)
27
28

                                                                      17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 223 Filed 05/15/20 PageID.6568 Page 2 of 2



 1
      DATED: May 16, 2020
 2
                                         By: s/ JOSEPH T. KUTYLA,
 3                                       Attorney for Defendant DALE WEIDENTHALER
                                         E-mail: jtklaw@outlook.com
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                                                                     17cv1154-LAB(AGS)
